DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
Receipt of Applicant’s request for continued examination filed on May 11, 2021 is acknowledged.   
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 11, 2021 has been entered. 

Claims 1, 3-15, and 17-19 are allowable. Claims 20-31 and 33, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I-VII, as set forth in the Office action mailed on April 17, 2020, is hereby withdrawn and claims 20-31 and 33 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1, 3-15, 17-31, and 33 are currently pending wherein claims 1, 3-15, and 17-19 read on a coating composition, claims 20-24 read on a method of forming a coating using the coating composition of claim 1, claim 25 reads on a precursor composition using said coating composition, claim 26 reads on a precursor composition using said coating composition, claim 27 reads on a two part system for forming said coating composition, claims 28 reads on a method of making a coating using said two part system of claim 27, claim 29 reads on a coating using said coating composition, claims 30-31 reads on an article of manufacture using said coating composition, and claim 33 reads on a coating composition.

Allowable Subject Matter
Claims 1, 3-15, 17-31, and 33 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest references: Weikard et al (DE 000019944156) and Narayan-Sarathy et al (US 2005/0245711) herein referred to as NS.


Summary of claim 1:
A coating composition comprised of 
at least one free radical-curable ethylenically unsaturated compound, 
at least one polyol and at least one polyisocyanate, 
wherein the at least one free radical-curable ethylenically unsaturated compound includes at least one isocyanurate tri(meth)acrylate or derivative thereof or at least one isocyanate functionality-containing urethane acrylate (meth)acrylate and 
the weight ratio of (polyol + polyisocyanate): free radical-curable ethylenically unsaturated compound is from 1:1 to 10:1.

Summary of claim 33:
A coating composition comprised of 
at least one free radical-curable ethylenically unsaturated compound, 
at least one polyol, at least one polyisocyanate, and 
at least one matting agent, 
wherein the at least one free radical-curable ethylenically unsaturated compound includes at least one isocyanurate tri(meth)acrylate or derivative thereof or at least one isocyanate functionality-containing urethane (meth)acrylate and 
the weight ratio of (polyol + polyisocyanate): free radical-curable ethylenically unsaturated compound is from 1:1 to 10:1, and 
wherein the coating composition is packaged in the form of two separate parts as follows:
a-1) a Part A-1 comprised of at least one free radical-curable ethylenically unsaturated compound and at least one polyisocyanate; and
b-1)    a Part B-1 comprised of at least one polyol; or
a-2)    a Part A-2 comprised of at least one free radical-curable ethylenically unsaturated compound and at least one polyol; and 
b-2) a Part B-2 comprised of at least one polyisocyanate.

Weikard teaches a coating composition (title) that contains a compound having (meth)acryloyl groups having (meth)acryloyl groups and free isocyanate groups (reading on ethylenically unsaturated groups), a polyisocyanate, and a compound having one or more isocyanate-reactive compounds (page 1) which are preferably polyols (page 2).  Weikard teaches the claimed ratio to be 0.6:1.  However, Weikard does not teach or fairly suggest the claimed coating composition wherein the claimed ratio of the (polyol + polyisocyanate) : free radical-curable ethylenically unsaturated compound.  Applicant has further shown that when the composition is as claimed the properties such as durability and certain stain resistance properties while retaining the soft feel characteristics.

NS teaches a coating composition (abstract) that contains multifunctional acrylates (0005) such as isocyanurate triacrylate (0071) or urethane diacrylate (0070) (reading on compounds having ethylenically unsaturated groups), polyols (0045 and 0057), and polyisocyanates (0055).  However, NS does not teach or fairly suggest the claimed coating composition wherein the claimed ratio of the (polyol + polyisocyanate) : free radical-curable ethylenically unsaturated compound, wherein the polyisocyanate and polyol are used in addition to the urethane instead of to make said urethane, and wherein the ethylenically unsaturated monomer is the specifically claimed compound.  

In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763